Citation Nr: 1455558	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO. 12-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

It is noted that in a July 2013 decision, the RO denied service connection for right foot, left knee, right wrist, and left ankle disabilities. The Veteran thereafter filed a notice of disagreement with aspects of that decision, and the RO acknowledged receipt thereof in October 2013 correspondence. Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a statement of the case may be issued. Manlincon v. West, 12 Vet. App. 238 (1999). Here, however, the RO has acknowledged the receipt of a notice of disagreement and additional action is pending at the RO. Accordingly, the facts of this case differ from those of Manlincon v. West, and as such, remand pursuant to Manlincon is not warranted.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing is associated with the claims file.  It is noted that the Veteran appeared to request another hearing in this matter in July 2014.  However, the Veteran has already been afforded a hearing on appeal, pursuant to 38 U.S.C.A. § 7107, and has not provided any explanation as to why another hearing is requested.  Accordingly, the scheduling of another hearing is not warranted at this time. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran's last mental health examination was in June 2011. In her August 2012 hearing testimony, the Veteran made statements indicating that her symptoms have worsened since that examination, including increased panic attacks, increased suicidal ideation and other symptoms. As a result, the claim must be remanded for a new VA examination to determine the current severity of the Veteran's PTSD.

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for PTSD, and must therefore also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records pertaining to the Veteran that are not already of record, to include from the Pittsburgh VA Medical Center and Greenburg VA Outpatient Clinic.

2. After completion of the foregoing, schedule the Veteran for a VA psychological examination for her PTSD. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected PTSD.

The examiner should also provide information concerning any functional impairment that results from the service-connected PTSD that may affect her ability to function and perform tasks in a work setting.

3. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




